486 F.2d 1315
159 U.S.App.D.C. 55
Peoples Coalition for Peace and Justicev.Committee on International Security of U. S. House of Representatives
71-1717
UNITED STATES COURT OF APPEALS District of Columbia Circuit
10/26/73

1
D.C.D.C.


2
AFFIRMED*



*
 The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule